Dewey, J.
The general rule, as to the admission of testimony in criminal cases, is undoubtedly as contended for by the couns J for the defendant; that the evidence must be strictly confined to the point in issue, and that it is not competent to prove the commission of another distinct offence, for the purpose of leaving the jury to infer from his participation in such other act, that the defendant is also guilty of the particular offence for which he is put on trial. But cases often occur which, to some extent at least, may be considered exceptions to the general rule, and where it becomes proper and necessary to inquire into and hear testimony as to other acts of the defendant which, though constituting in themselves distinct and independent crimes. *24yet disclose evidence having a material bearing upon the particular charge upon which he is arraigned. Evidence of this character is admitted with great latitude in trials for conspiracy, in which independent acts are introduced for the purpose of establishing the combination and its unlawful character. It is always competent to resort to evidence of other transactions by the defendant, whenever it is necessary to establish the guilty knowledge of the party. Thus in the case of one indicted for uttering and passing counterfeit bank bills or coins, knowing them to be such, it would be competent for the prosecutor to show that the defendant had, on another occasion, uttered and passed similar counterfeit bills or coins. This is very familiar law, both as found in the books, and recognized in practice. Roscoe Crim. Ev (2d ed.) 83 — 86. In The King v. Whiley & Haines, 2 Leach, (4th ed.) 893, the defendants were indicted for uttering certain bank notes, knowing them to be forged ; and the prosecutor was allowed, for the purpose of establishing the fact that the defendants knew the character of the notes, to show that on three former occasions they had passed forged bank notes to different persons, and that on each occasion they gave a different name and place of residence, in answer to inquiries made of them. It was said in that casé, by the court, that it was competent to give in evidence the demeanor of a defendant on other occasions, from which it might be inferred that he was acting with a guilty purpose while he was uttering the forged notes, as charged upon him in the indictment upon which he was on trial. S. C. 1 New Rep. 92.
Evidence of other facts than those connected immediately with the act charged are always admissible, where the intent of the defendant forms a material part of the issue, and where those facts can be supposed to have any proper tendency to establish that intent. Roscoe Crim. Ev. (2d ed.) 87. [See also Greenleaf on Ev. § 53.]
Upon recurring to the indictment, and the proceedings had thereon upon the trial, it will be seen that the intent with which the defendant did the act complained of became material, and was in fact a cuestión directly submitted to the jury to pass upon.
*25The intent and purpose of the defendant, in obtaining the possession and custody of the individual alleged to be unlawfully taken, were to be inferred from a great variety of circumstances, and necessarily opened a wide door for the introduction of evidence of the acts of the party accused, having any reasonable degree of connexion with the particular act complained of. It was with the view of fixing the character of this last act, that evidence was received of the conduct and declarations of the defendant on the day previous, and at another place, and in reference to another individual, about whom overtures were made, with a view of obtaining possession of his person. With reference to such purpose, and thus limited, it seems to us to have been properly admitted.
A further objection relied on by the defendant is, that the presiding judge permitted an improper inquiry to be put to Jane Little, a witness introduced in the defence, in the question asked her on her cross-examination, whether her father was not, within her knowledge, indicted for kidnapping another boy, on account of his participation in the same transaction of which she had been testifying.
It may be remarked, that the objection here taken does not raise the question, whether it be competent for counsel, on cross-examination, to put a question to a witness, which, if answered in the affirmative, would disgrace him, or show him to be guilty of an infamous crime. In practice, such questions have often been allowed to be propounded to a witness, though the propriety of it has been sometimes doubted, upon the ground, that it could not be proper to allow a question to be put to a witness which by law he was not bound to answer. But the question put to the witness, in the present case, did not tend to disgrace her, or to show her guilty of any crime. The inquiry related to a third person, and was put to her to show that, from her connexion with such third person, and from her position in relation to a matter connected with the case on trial, and as being charged with a similar offence, she might be under some influence or bias, which might give a coloring to her testimony, and which should, to some extent, affect her credit with the jury. Had *26this evidence been offered to establish the fact of the existence of such an indictment, it would have been clearly inadmissible ; but for the purposes for which it was put, the material point was not whether a legal and technical indictment had been found by a grand jury against her father, but whether she was testifying under the belief that such was the fact. In this view, and for this purpose, the inquiry was proper and unobjectionable.
But the objection, if any existed, would seem to have been removed by the negative answer she gave to the question. The question and the accompanying answer leave the matter as favorably for the defendant, as if no such question had been put.
The second count in this indictment being unquestionably good and sufficient, the court have not thought it necessary to consider the question raised as to the sufficiency of the first count. Nor does any question arise as to the ruling of the court, that the second count described a substantive offence, independent of the alleged intention to cause the said Sidney O. Francis to be sent and transported out of the Commonwealth, without his consent and against his will — inasmuch as the jury have found the intent as charged in the indictment; the judge having directed them to pass upon that matter, and properly so directed the form of their verdict, as in the event of their finding the defendant guilty with the intent charged, this ruling, which was thus objected to, would be no further material, or a subject of exceptions.

Exceptions overruled